                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

HOMER JONES,                                   )
                                               )
       Petitioner,                             )
                                               )
v.                                             )   Case No. CIV-19-141-G
                                               )
                                               )
WARDEN BEAR,                                   )
                                               )
       Respondent.                             )

                                          ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Shon T. Erwin on February 22, 2019. Judge Erwin

recommends that Petitioner’s application for leave to proceed in forma pauperis be denied

because Petitioner has sufficient funds to pay the $5.00 filing fee. Within the time period

for a written objection, Petitioner has paid the required $5.00 fee. Accordingly, the Court

finds that Petitioner’s application to proceed in forma pauperis is moot.

       IT IS THEREFORE ORDERED that the Report and Recommendation (Doc. No. 5)

is ADOPTED, and Petitioner’s application (Doc. No. 2) is DENIED.

       IT IS FURTHER ORDERED that this matter is re-referred to Judge Erwin for

further proceedings consistent with the initial case referral.

       IT IS SO ORDERED this 20th day of March, 2019.
